                      Case 2:19-cr-00269-JCM-EJY Document 107 Filed 03/17/21 Page 1 of 2



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    UNITED STATES OF AMERICA,                           Case No. 2:19-CR-269 JCM (EJY)
                 8                                        Plaintiff(s),                    ORDER
                 9           v.
               10     LESEAN ROGER DENNIS BRADDOCK, JR.,
               11                                       Defendant(s).
               12
               13            Presently before the court is the matter of USA v. Braddock Jr et al., case number
               14     2:19-cr-00269-JCM-EJY-2.
               15                On October 21, 2020, Porter pled guilty to counts one through seven of the
               16     indictment which include the offenses of (1) conspiracy to commit interference with
               17     commerce by robbery, (2) interference with commerce by robbery, and (3) brandishing of a
               18     firearm during and in relation to a crime of violence. (ECF No. 77). Sentencing is currently
               19     set for April 21, 2021. (ECF No. 88).
               20            On December 10, 2020, Probation filed a petition for action on conditions of pretrial
               21     release, alleging that Porter violated numerous pretrial release conditions and requesting that
               22     a hearing be held to show cause why his pretrial release should not be revoked. (ECF No.
               23     90).
               24            The court held a final hearing on revocation of pretrial release on March 12, 2021.
               25     (ECF No. 104). The court assessed whether there are conditions that will assure Porter will
               26     not flee pending sentencing and will assure the safety of the community. After doing so, the
               27     court ordered Porter released from custody on the previously imposed conditions of pretrial
               28     release.

James C. Mahan
U.S. District Judge
                      Case 2:19-cr-00269-JCM-EJY Document 107 Filed 03/17/21 Page 2 of 2



                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Porter be released
                3     from custody on the conditions of pretrial release as last modified and imposed by Magistrate
                4     Judge Elayna J. Youchah on December 11, 2019. (ECF No. 44).
                5            IT IS FURTHER ORDERED that the parties appear for a status hearing on
                6     Wednesday, March 24, 2021, at 10:00am.
                7            DATED March 17, 2021.
                8                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
